Citation Nr: 0615194	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  99-25 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for psychiatric 
disability, other than post-traumatic stress disorder.

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1966.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

When the case was last before the Board in July 2001, it was 
remanded for additional development.  


REMAND

The veteran was afforded a hearing in April 2001 before a 
Veterans Law Judge who is no longer employed by the Board.  
In January 2006, the Board informed the veteran of this and 
that he would be afforded another Board hearing, if desired.  
In February 2006, the veteran informed the Board of his 
desire for a Board hearing at the RO.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action: 

The AMC or the RO should schedule the 
veteran for a Board hearing at the RO in 
accordance with the docket number of his 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





